 



EXHIBIT 10.40
FINAL EXECUTABLE VERSION of OEM Purchase Agreement dated 7-29-03
OEM PURCHASE AGREEMENT
     This OEM Agreement (the “Agreement”) is made as of the 29th day of July,
2003 (the “Effective Date”) between Cardiac Science, Inc., a Delaware
corporation (“Supplier” or “Cardiac Science” or “CSI”), a medical device
developer and manufacturer of external defibrillators having its principal place
of business at 1900 Main Street, Irvine, CA 92614 and GE Medical Systems
Information Technologies, Inc., a Wisconsin corporation (“GEMS-IT”), having its
principal place of business at 8200 W. Tower Avenue, Milwaukee, WI 53223. The
parties hereby agree as follows:

1.   SCOPE OF AGREEMENT

  1.1   General. This Agreement specifies the terms and conditions under which
Supplier will manufacture, sell, license and support the OEM Products listed in
Exhibit A to this Agreement. The OEM Products are regarded as “Original
Equipment Manufacturer” products that will be sold separately or incorporated
into GEMS-IT Products for resale worldwide under GEMS-IT’s private label. The
OEM Products and the GEMS-IT Products will be marketed, serviced, and supported
by GEMS-IT’s field organization and channel partners, subject to the marketing,
service, and support obligations of Supplier pursuant to this Agreement. Nothing
in this Agreement shall in any way limit the right of GEMS-IT to develop,
produce, market, sell and distribute any products whatsoever. Nothing is this
Agreement shall in any way limit the right of Cardiac Science to develop,
produce, market, sell or distribute any products that utilize its proprietary
STAR® biphasic defibrillation technology and proprietary RHYTHMx® software
analysis algorithm and pacing technology, or any other Cardiac Science
technology, collectively (the “CSI Proprietary Technology”) as long as Cardiac
Science otherwise complies with its obligations set forth in Section 1.7 of this
Agreement. In connection with the execution of this Agreement and partially in
consideration of the agreements set forth herein, Cardiac Science has issued to
GEMS-IT that certain warrant dated the Effective Date to purchase 1,000,000
shares of common stock, par value $0.001 per share, of Cardiac Science.     1.2
  Project Scope. This Agreement includes an engineering and product development
project (the “Development Project”) whereby Cardiac Science, among other things
listed in the Specification and Development Project Plan set forth in Exhibit B,
will integrate its proprietary STAR® biphasic defibrillation technology and
proprietary RHYTHMx® software analysis algorithm and pacing technology
collectively (the “CSI Proprietary Technology”) into the OEM Products. The
Development Project shall be performed at Cardiac Science’s sole expense. The
parties agree that time is of the essence with respect to Cardiac Science’s
completion of the Development Project and commencement of deliveries of the OEM
Products, and Cardiac Science shall make its commercially reasonable best
efforts to complete the Development Project and begin deliveries of the OEM
Products not later than twelve (12) months of the Effective Date.     1.3  
GEMS-IT License. Under this Agreement GEMS-IT will deliver and license (the
“License”) to Cardiac Science the following relating to its existing CardioServ
basic and CardioServ SpO2 products on an as-is basis, without warranty of any
kind (including without limitation any warranty of merchantability or fitness
for a particular purpose): models, molds, overlay tools, equipment, copies of
designs and documentation and other materials that may reasonably be required by
Cardiac Science to complete the Development Project (the “GEMS-IT CardioServ
Property”). Supplier shall be

 

[ * ]   designates portions of this document that have been omitted pursuant to
a request for confidential treatment filed separately with the commission.

1-



--------------------------------------------------------------------------------



 



FINAL EXECUTABLE VERSION of OEM Purchase Agreement dated 7-29-03

      responsible for all costs and expense of transporting the GEMS-IT
CardioServ Property to its facilities and shall be responsible for all risk of
loss once such property is removed from GEMS-IT’s premises. Supplier shall
adequately insure such property while it is in its possession. GEMS-IT shall
make the GEMS-IT CardioServ Property available to Supplier for its use no later
than ninety (90) days preceding the date Cardiac Science has identified to
GEMS-IT in writing as the date it reasonably expects to be able to deliver the-
first units of OEM Products (the “Expected First Delivery Date”); provided, that
Cardiac Science has provided GEMS IT with written notice of the Expected First
Delivery Date at least one hundred and twenty (120) days preceding such date. If
Cardiac Science has not been able to deliver the first units of OEM Products by
September 30, 2004, upon GEMS IT’s request Cardiac Science shall promptly return
all GEMS-IT CardioServ Property at its costs and expense to a mutually agreed
upon GEMS-IT location. For purposes of the preceding two sentences, “delivery of
the first units of OEM Products” shall mean delivery meeting the requirements of
the First Delivery Date as defined in Section 1.6 below. The License shall be
free of royalty or any charge and shall be limited to Cardiac Science’s use of
the GEMS-IT CardioServ Property to manufacture the OEM Products for GEMS-IT for
exclusive worldwide sale by GEMS-IT. Cardiac Science shall make no other use of
the GEMS-IT CardioServ Property. Upon expiration of the Term of this Agreement
and in the event the Agreement is not renewed by mutual agreement of the parties
for an additional term, the license for the GEMS-IT CardioServ Property shall
survive beyond the original term and be free of cost, fees, licenses and
royalties to Cardiac Science. If the Agreement is terminated earlier than its
Term, Cardiac Science shall be obligated to promptly return the GEMS-IT
CardioServ Property in accordance with the applicable provisions above.     1.4
  Manufacture Authority. Under this Agreement Cardiac Science shall have the
right to manufacture the OEM Products, which will include the GEMS-IT CardioServ
Property. Cardiac Science shall have no rights to, and shall not, label, market,
distribute or sell the OEM Products in the name or with the Marks of anyone
other than GEMS-IT (unless GEMS-IT directs otherwise). In addition, Cardiac
Science shall not permit or authorize any third party to do any of the
foregoing.     1.5   Eligible Purchasers. This Agreement enables GEMS-IT,
GEMS-IT Affiliates and GEMS-IT Subcontractors to purchase OEM Products from
Supplier under the terms of this Agreement or any subsequent Product Addendum.
Unless a Product Addendum specifically refers to and amends a term of this
Agreement, the terms and conditions of this Agreement will control and take
precedence over any conflicting terms in a Product Addendum.     1.6   Term of
Agreement. This Agreement will commence as of the Effective Date and continue
for a 3 year period (the “Term”) after the date of the first delivery to GEMS IT
by Cardiac Science of the OEM Products capable of commercial resale by GEMS-IT
in the United States and European countries accepting the CE Mark (the “First
Delivery Date”), unless terminated earlier under the terms of this Agreement.
GEMS IT may terminate this Agreement if Cardiac Science is not able to
reasonable demonstrate to GEMS IT that is has commenced Alpha testing (Phase 3
of the Development Project Plan) by not later than June 15, 2004. In addition,
if the First Delivery Date has not occurred by not later than September 30,
2004, GEMS-IT may at its option terminate this Agreement. After the initial
Term, this Agreement may be renewed only upon the written agreement of the
parties.

 

[ * ]   designates portions of this document that have been omitted pursuant to
a request for confidential treatment filed separately with the commission.

2-



--------------------------------------------------------------------------------



 



FINAL EXECUTABLE VERSION of OEM Purchase Agreement dated 7-29-03

  1.7   Exclusive Relationship. This Agreement enables GEMS-IT to sell the OEM
Products on a worldwide exclusive basis. In consideration of GEMS-IT’s
undertakings set forth in this Agreement, including GEMS-IT’s minimum purchase
obligations set forth in Section 3.4 below, from and after the Effective Date
until expiration of the Term, Cardiac Science shall not (directly or indirectly
through a third party) develop, manufacture, license or sell any products that
(i) incorporate the CSI Proprietary Technology and (ii) provide the
substantially the same functionality (including user interface) as the OEM
Products, without the prior written consent of GEMS IT. For purposes of this
section, Cardiac Science’s Powerheart CRM and Powerheart AED products shall not
be deemed to provide substantially the same functionality as the OEM Products.

2.   DEFINITIONS       The following capitalized terms will have these meanings
throughout this Agreement.

  2.1   “Affiliate” means any person or entity directly or indirectly
controlling, controlled by, or under common control with a party to this
Agreement. “Control” shall be defined as direct or indirect power to direct or
cause the direction of the management or policies of another person or entity,
whether through the ownership of voting securities, by contract, or otherwise.  
  2.2   “CSI Proprietary Technology” means Cardiac Science’s proprietary STAR®
biphasic defibrillation technology, proprietary RHYTHMx® software analysis
algorithm and pacing technology, all of which shall be integrated into the OEM
Products pursuant to this Agreement.     2.3   “Development Project” shall have
the meaning set forth in Section 1.2.     2.4   “Delivery Date” means the date
specified in an Order for the delivery of OEM Products by Supplier to the
destination required under the Order.     2.5   “Documentation” means the user
and technical manuals and other documentation that Supplier will make available
for the use of the OEM Products.     2.6   “Eligible Purchasers” mean those
parties authorized to purchase OEM Products under this Agreement as listed in
Section 1.5 above.     2.7   “Forecast” means GEMS-IT’s estimate of its purchase
requirements over a six-month period, or such other period designated by the
parties.     2.8   “GEMS-IT Products” means the GEMS-IT products or systems that
will incorporate the OEM Products and that will be marketed and sold to end-user
customers by GEMS-IT and its distributors.     2.9   “GEMS-IT Property” means
all property, including without limitation, the GEMS-IT CardioServ Property and
all other models, tools, equipment, copies of designs and documentation and
other materials that may be furnished to Supplier by GEMS-IT or on GEMS-IT’s
behalf or separately paid for by GEMS-IT for use by Supplier in connection with
this Agreement.

 

[ * ]   designates portions of this document that have been omitted pursuant to
a request for confidential treatment filed separately with the commission.

3-



--------------------------------------------------------------------------------



 



FINAL EXECUTABLE VERSION of OEM Purchase Agreement dated 7-29-03

  2.10   “Intellectual Property Rights” means all rights in patents, copyrights,
moral rights, trade secrets, mask works, Marks and other similar rights.    
2.11   “Lead Time” means the time between the date an Order is sent and the
Delivery Date.     2.12   “Marks” means the trademarks, service marks, trademark
and service mark applications, trade dress, trade names, logos, insignia,
symbols, designs or other marks identifying a party or its products.     2.13  
“Noncomplying Product” means any OEM Product received by GEMS-IT that does not
materially comply and/or perform in accordance with the Specifications, or
otherwise does not materially comply with the requirements of an Order or other
provisions of this Agreement, including applicable warranties. Noncomplying
Products include, without limitation, dead-on-arrival products, overshipments
and early shipments.     2.14   “OEM Products” means the products listed in
Exhibit A, all related Documentation, Parts and other deliverables provided
pursuant to this Agreement. For the avoidance of doubt, Cardiac Science shall
incorporate the CSI Proprietary Technology into the OEM Products pursuant to the
Development Project.     2.15   “Orders” means a written or electronic purchase
order or release issued by GEMS-IT to Supplier for purchase of the OEM Products.
    2.16   “Parts” means the replacement parts, components, consumables or other
products that may be supplied in conjunction with or as additions to the OEM
Products.     2.17   “Product Addendum” means an addendum to this Agreement
entered into between Supplier and an Eligible Purchaser naming additional OEM
Products and product specific requirements in addition to those requirements
specified in this Agreement.     2.18   “Software” means any software or
firmware included or bundled with the OEM Products, as designated in the
description of OEM Products in Exhibit A.     2.19   “Specifications” means the
technical and functional requirements for the OEM Products as specified or
referenced in Exhibit B or as agreed to by the parties in writing.     2.20  
“Technical Information” means Supplier’s manufacturing information and
technology deemed necessary by GEMS-IT to support OEM Products and to exercise
any manufacturing rights provided under this Agreement, including, but not
limited to: (i) specifications, software, schematics, software source code,
designs, drawings or other materials pertinent to the most current revision
level of manufacturing of the OEM Products; (ii) copies of all inspection,
manufacturing, test, verification and quality control procedures and any other
work processes; (iii) jig, fixture and tooling designs; (iv) supplier history
files; (v) support documentation; and (vi) any additional technical information
or materials agreed to by the parties.     2.21   “Technical Materials” means
jigs, fixtures and tools used by Supplier to manufacture the OEM Products, other
than the GEMS-IT Property, and any production software (including without
limitation source code) used in such manufacture.

 

[ * ]   designates portions of this document that have been omitted pursuant to
a request for confidential treatment filed separately with the commission.

4-



--------------------------------------------------------------------------------



 



FINAL EXECUTABLE VERSION of OEM Purchase Agreement dated 7-29-03

3.   ORDER AND SHIPMENT OF OEM PRODUCTS

  3.1   Orders. Each delivery of OEM Products will be initiated by an Order
issued to Supplier by GEMS-IT. Each Order will include: (i) unit quantity; (ii)
unit price; (iii) shipping destination; (iv) Delivery Date; and (v) other
instructions or requirements pertinent to the Order. GEMS-IT may schedule
regular intervals for deliveries by an appropriate Order setting forth the
intervals. To the extent of any inconsistency between the terms of an Order and
the terms of this Agreement, the terms specified in this Agreement will control
and take precedence.     3.2   Order Acknowledgment. An Order will be deemed to
have been placed as of the date of receipt of the Order by Supplier. Supplier
will promptly confirm the receipt of an Order electronically or through
facsimile to GEMS-IT within two (2) working days after receipt by Supplier of
the Order. Orders within Forecasts and Lead Time requirements of this Agreement
will be deemed accepted upon receipt by Supplier. If a GEMS-IT Order exceeds the
Forecast or shortens the Lead Time, Supplier will use its commercially
reasonable best efforts to fill such excess or accommodate such shorter Lead
Time.     3.3   Emergency Orders. If GEMS-IT deems it necessary, GEMS-IT may
order OEM Products by facsimile on an emergency basis (“Emergency Order”)
subject to the availability of such OEM Products in Supplier’s inventory.
Supplier will use its commercially reasonable best efforts to ship the Emergency
Order to GEMS-ITs stipulated destinations within 8 work hours after the receipt
by Supplier. GEMS-IT will pay any additional expenses related to such Emergency
Orders.     3.4   Forecasts and Minimum Purchases. GEMS-IT will provide a six
month rolling Forecast of its projected Orders. Any quantities listed in any
Forecast or other correspondence between the parties are only estimates made as
an accommodation for planning purposes and do not constitute a commitment on
GEMS-IT’s part to purchase such quantity. GEMS-IT may revise any Forecasts in
its sole discretion. During the Term of the Agreement, GEMS-IT shall purchase
from Supplier a minimum of four hundred and twenty five (425) units of the OEM
Products per calendar quarter, commencing with the first full calendar quarter
after the First Delivery Date; provided that (i) the OEM Products are fully
approved for sale throughout Europe by July 1st, 2004 in accordance with
Section 14.3, (ii) the OEM Products perform in accordance, and fully comply,
with the Specifications, and (iii) the aforementioned regulatory approvals
remain in full effect in accordance with Section 14.3. If any of the above
conditions are not satisfied, then GEMS IT’s minimum purchase obligations will
be of no force and effect. Any purchases in excess of a 425 unit minimum
quarterly requirement will count toward the next minimum quarterly purchase
requirement (i.e. GEMS IT’s total minimum purchase requirement over the Term of
this Agreement (assuming the conditions set forth above are satisfied) will not
exceed 5,100 units).     3.5   Lead Time. Supplier will determine the Lead Time
for each OEM Product and will provide GEMS-IT with written notice of such Lead
Time, which in no event will exceed four (4) weeks without GEMS-IT’s prior
written consent. Supplier must give GEMS-IT no less than 30 days advance notice
to approve or reject any proposed increase in Lead Time. CSI and GEMS-IT will
review lead-time reduction opportunities two calendar quarters after date of
first shipment.

 

[ * ]   designates portions of this document that have been omitted pursuant to
a request for confidential treatment filed separately with the commission.

5-



--------------------------------------------------------------------------------



 



FINAL EXECUTABLE VERSION of OEM Purchase Agreement dated 7-29-03

  3.6   Inventory Requirement. Supplier will maintain a protective inventory
equal to seventy- five (75) units or no less than two (2) weeks supply of each
OEM Product. If this inventory is depleted, Supplier will replenish the
inventory as soon as possible after depletion. In addition, Supplier will rotate
its supply of OEM Products in inventory to maintain a fresh stock of inventory.
    3.7   Order Changes. GEMS-IT may, without charge, postpone, decrease,
increase, or cancel any Order by notice to Supplier at least thirty (30) days
prior to the Delivery Date. If GEMS-IT postpones, decreases, or cancels an Order
after such time period, Supplier will be entitled to reimbursement by GEMS-IT
for actual costs incurred by Supplier as a direct result of such postponement,
decrease, or cancellation that are not recoverable by Supplier within a
reasonable period of time.     3.8   Shipment Requirements. All Orders are
required to be shipped complete. Freight expenses, insurance, and duties will be
paid directly by GEMS-IT. Supplier will give GEMS-IT immediate notice if it
knows that it cannot meet a Delivery Date or that only a portion of the OEM
Products will be available for shipment to meet a Delivery Date. If due to
Supplier’s failure to make a timely shipment to meet a Delivery Date, Supplier
will pay for any resulting increase in the freight cost over that which GEMS-IT
would have been required to pay. For partial shipments, Supplier will ship the
available OEM Products unless directed by GEMS-IT to reschedule shipment. If
Supplier ships any OEM Product by a method other than as specified in the
corresponding Order, Supplier will pay any resulting increase in the cost of
freight. GEMS-IT may utilize drop shipment options to any GEMS-IT designated
delivery destination. If GEMS-IT designates a drop shipment location outside the
country in which the Order is placed, GEMS-IT agrees to pay any additional costs
associated with the shipment.     3.9   GEMS-IT Option To Accept Overshipments.
If Supplier ships more OEM Products than ordered, the amount of the overshipment
may either be kept by GEMS-IT for credit against future Orders or returned to
Supplier pursuant to Article 6 below, at GEMS-IT’s election.     3.10   No
Advance Shipment. If OEM Products are delivered two (2) days in advance of the
Delivery Date, GEMS-IT may, at its option, either return the OEM Products
pursuant to Article 6 below or keep the OEM Products with payment due as
provided in Section 4.3 below.     3.11   Title And Risk Of Loss. Shipments will
be F.O.B. Cardiac Science’s Minnetonka, MN factory or Copenhagen, Denmark
warehouse facility. GEMS IT will elect at which location it (or its designated
carrier) will take delivery of the OEM Products from Cardiac Science. Except as
otherwise provided in this Agreement, associated freight expenses and duties
will be paid directly by GEMS-IT. Title to OEM Product hardware and media
ordered under this Agreement and risk of loss or damage will pass from Supplier
to GEMS-IT upon Supplier’s delivery of the OEM Products to the common carrier
specified by GEMS-IT, subject to the provisions in Sections 3.13 and 3.14 below
with respect to packing and handling.     3.12   Packing List. Each delivery of
OEM Products to GEMS-IT must include a packing list that contains at least:

  (a)   The Order number and the GEMS-IT part number;

 

[ * ]   designates portions of this document that have been omitted pursuant to
a request for confidential treatment filed separately with the commission.

6-



--------------------------------------------------------------------------------



 



FINAL EXECUTABLE VERSION of OEM Purchase Agreement dated 7-29-03

  (b)   The quantity of OEM Products or Parts shipped; and     (c)   The date of
shipment.

  3.13   Packaging. Supplier must preserve, package, handle, and pack all OEM
Products so as to protect the OEM Products from loss or damage, in conformance
with good commercial practice, the Specifications, GEMS IT’s indication of “ship
to” address and method of transportation, government regulations, and other
applicable standards.     3.14   Responsibility For Damage. Supplier will be
liable for any loss or damage due to its failure to properly preserve, package,
handle, or pack OEM Products. GEMS-IT will not be required to assert any claims
for such loss or damage against the common carrier involved.

4.   PRICES AND PAYMENT TERMS

  4.1   OEM Product Prices. Supplier’s prices for the OEM Products are listed in
Exhibit C, in U.S. currency unless otherwise stated, and may not be increased
without GEMS-IT’s written consent. The prices for Parts will be Supplier’s
published prices, less any applicable discounts as set forth in Exhibit C,
unless the parties agree to a price schedule for Parts. OEM Products and Parts
will also be subject to any applicable prompt payment discounts. Supplier and
GEMS-IT agree to review OEM Product prices annually. If, during the Term,
Supplier effectuates cost reductions in its manufacturing and delivery
processes, it will pass such reductions to GEMS-IT and amend the prices
accordingly. GEMS-IT has an annual [ * ]% cost reduction target, but
acknowledges that Supplier may not be able to achieve such target and will not
be liable to GEMS-IT for any such failure to achieve this target as long as
Supplier is using commercially reasonable efforts to reduce its costs of
manufacturing and delivering the OEM Products.     4.2   Changed Prices. If
during the Term changed prices or price formulas are put in effect by mutual
agreement of GEMS-IT and Supplier, or reduced prices or price formulas are
otherwise put in effect by Supplier, such prices or price formulas (if resulting
in lower prices than the then current price) will apply to all Orders issued by
GEMS-IT after the effective date of such prices or price formulas and to all
unshipped Orders.     4.3   Payment Procedure. Payment for OEM Products will be
2% / 15, Net 75 days from the invoice date for the OEM Products following
shipment by Supplier. GEMS-IT will not be liable for payments or any costs
related to unordered or Noncomplying Products.     4.4   Sales Taxes And Duties.
Prices are exclusive of all taxes or duties after delivery to the designated
destination (other than taxes levied on Supplier’s income) that Supplier may be
required to collect or pay upon shipment of the OEM Products. Any such taxes or
duties must appear as a separate item on Supplier’s invoice. GEMS-IT agrees to
pay such taxes or duties unless GEMS-IT is exempt from such taxes or duties.
Where applicable, GEMS-IT will provide Supplier with an exemption resale
certificate.

5.   NONCOMPLYING PRODUCTS

  5.1   Acceptance. GEMS-IT shall inspect the OEM Products within a reasonable
period of time upon receipt at the shipping destination and may reject any
Noncomplying Products. GEMS-IT may elect in its sole discretion to return a
Noncomplying Product for replacement or repair at Supplier’s expense. In
addition, GEMS-IT may return for repair

 

[ * ]   designates portions of this document that have been omitted pursuant to
a request for confidential treatment filed separately with the commission.

7-



--------------------------------------------------------------------------------



 



FINAL EXECUTABLE VERSION of OEM Purchase Agreement dated 7-29-03

      or replacement an entire lot of OEM Products if a tested sample of that
lot contains Noncomplying Products. Any OEM Products not rejected by written
notice to Supplier within sixty (60) days of GEMS-IT receipt shall be deemed
accepted. Acceptance by GEMS IT of any OEM Products shall in no way limit GEMS
IT’s rights under any applicable warranties for the OEM Products. Supplier shall
provide reasonable assistance to GEMS-IT in accordance with GEMS IT’s corrective
action procedures (which have been described to Supplier) in order to determine
whether any of the Products are Noncomplying Products. No returns will be
accepted without a Return Materials Authorization (“RMA”). GEMS-IT shall provide
a SCAR report with any non-complying product being returned. Other than as
permitted in this Section 5.1 or under the terms of a warranty covering the OEM
products, goods may not be returned to Supplier without Supplier’s consent.    
5.2   Repair Period. Supplier shall ship replacement or repaired OEM Products to
GEMS-IT as promptly as possible, but not later than ten (10) working days after
Supplier’s receipt of Noncomplying Product.

6.   RETURN OF PRODUCTS

  6.1   Return Materials Authorization. All OEM Products returned by GEMS-IT to
Supplier must be accompanied by a RMA. Unless further verification is reasonably
required by Supplier, Supplier will supply an RMA within two work days after
receiving GEMS-IT’s written request.     6.2   Return Charges. All Noncomplying
Products returned by GEMS-IT to Supplier, and all replacement or repaired OEM
Products shipped by Supplier to GEMS-IT to replace Noncomplying Products, will
be at Supplier’s risk and expense, including transportation charges (round trip
charges for replacement or repaired OEM Products).     6.3   Duty To Remove
Marks Or Destroy Noncomplying Products. Supplier agrees not to sell, transfer
distribute or otherwise convey any part, component, product or service bearing
or incorporating GEMS-IT Marks, part numbers or other identifiers, including any
GEMS- IT packaging, copyrights or code, to any party other than to Eligible
Purchasers. Supplier will remove from all rejected, returned or unpurchased OEM
Products any such GEMS- IT Marks or identifiers, even if such removal would
require destruction of the OEM Products. Supplier further agrees not to
represent that such OEM Products are built for GEMS-IT or to GEMS-IT
specifications. Supplier will defend and indemnify GEMS-IT against any claims,
losses, liabilities, costs or expenses that GEMS-IT may incur as a result of
Supplier’s breach of this obligation.

7.   ENGINEERING PROCESS OR DESIGN CHANGES

  7.1   Supplier Proposed Changes. Supplier will not, without the prior written
consent of GEMS-IT, make or incorporate in OEM Products any of the following
changes (collectively, “Engineering Changes”):

  (1)   Process or design changes which affect the intended use, function or
quality of the OEM Products;     (2)   Geographical relocation of manufacturing
processes; or

 

[ * ]   designates portions of this document that have been omitted pursuant to
a request for confidential treatment filed separately with the commission.

8-



--------------------------------------------------------------------------------



 



FINAL EXECUTABLE VERSION of OEM Purchase Agreement dated 7-29-03

  (3)   Process step discontinuances affecting the electrical performance, the
mechanical form, fit, or function, the environmental compatibility or chemical
characteristics, software compatibility, or the life, reliability, or quality of
OEM Products.

  7.2   Notice Of Proposed Change. Supplier will give GEMS-IT notice of any
proposed Engineering Change, and will provide evaluation samples and other
appropriate information as specified by GEMS-IT at least 90 days prior to the
first proposed shipment of any OEM Products involving an Engineering Change.
Regardless of whether GEMS- IT approves a proposed Engineering Change, Lead Time
will not be changed except as provided in Section 3.5 above.     7.3   GEMS-IT
Proposed Changes. GEMS-IT may, from time to time, request changes to
Specifications. Such changes will not be effective unless agreed to in writing
by Supplier. If any such change reasonably and directly affects the prices or
delivery schedules of OEM Products, the Parties shall agree in writing to the
adjustment. In addition, if during the Term, Supplier develops enhancements to
its proprietary STAR® biphasic defibrillation technology and proprietary
RHYTHMx® software analysis algorithm and pacing technology, Supplier will
provide GEMS IT with prompt notice of such development. Supplier agrees to
incorporate, at GEMS IT reasonable request, such enhancements into the OEM
Products; provided that such incorporation does not materially increase the cost
of manufacturing the OEM Products.     7.4   Safety Standard Changes. Supplier
will immediately give notice to GEMS-IT if any upgrade, substitution or other
change to an OEM Product is required to make that product meet applicable safety
standards or other governmental statutes, rules, orders or regulations, even
those that are not defined as Engineering Changes in Section 7.1 above. All
affected OEM Products already purchased by GEMS-IT may, at GEMS-IT’s election,
either be returned to Supplier for upgrade to current revisions or upgraded by
Supplier or GEMS-IT in the field pursuant to the procedures outlined in
Section 14.6 below.

8.   QUALITY

  8.1   Quality Program. Supplier agrees to maintain an objective quality
program for all OEM Products. Supplier’s program will be (i) in accordance with
the current revision of GEMS-IT’s Supplier Quality System Requirements,
(ii) consistent with regulatory requirements applicable for products of the same
type as the OEM Products and for the jurisdictions where regulatory approvals
for the OEM Products have been obtained, and (iii) if applicable, any additional
or substitute quality requirements agreed to by the parties. Supplier will, upon
GEMS-IT’s request, provide to GEMS-IT copies of Supplier’s program and
supporting test documentation. Supplier shall maintain device history records
for each OEM Product shipped to GEMS-IT, including the date of manufacture,
identifying lot codes and serial numbers, and provide that information to
GEMS-IT upon request.     8.2   GEMS-IT’s Right To Inspect. GEMS-IT has the
right to inspect, at Supplier’s plant, the OEM Products and associated
manufacturing processes. Manufacturing processes may be inspected at any time
during the Term. GEMS-IT’s inspection may be for any reason reasonably related
to this Agreement, including to assure Supplier’s compliance with GEMS-IT’s
requirements and with the regulatory and quality provisions of this Agreement.
GEMS-IT’s right of inspection will apply as well to any vendor or subcontractor
of Supplier. Supplier will inform such vendors or subcontractors of GEMS-

 

[ * ]   designates portions of this document that have been omitted pursuant to
a request for confidential treatment filed separately with the commission.

9-



--------------------------------------------------------------------------------



 



FINAL EXECUTABLE VERSION of OEM Purchase Agreement dated 7-29-03

      IT’s right to inspect, and, if necessary, use all reasonable effort to
secure such rights for GEMS-IT.     8.3   Continuing Guarantee for SELLER as
required by the FD&C Act and Other Applicable Law. The articles comprising each
shipment for delivery hereafter made by Supplier to or on the order of GEMS-IT
are hereby guaranteed by Supplier as of the date of shipment or delivery to be
on that date: (a) manufactured and released as finished devices in accordance
with the applicable provisions of the Federal Food, Drug and Cosmetic Act
(FDCA) as amended (21 U.S.C. Section 301 et seq.) relating to adulterated or
misbranded devices; (b) not an article which may not, under the provisions of
sections 404 or 405 of the FDCA, be introduced into interstate commerce; (c) in
compliance with the provisions of sections 510, 513, and 515 of the FDCA. This
guarantee is continuing and shall remain in full force and effect until revoked
in writing.     8.4   Compliance with Quality System Regulation. Supplier
represents and warrants that it is in substantial compliance with 21 CFR part
820 with respect to the OEM Products existing as of the date of this Agreement,
and Supplier shall substantially comply with 21 CFR part 820 with respect to any
future OEM Products which may become subject to this Agreement. Supplier shall
be responsible for obtaining CE Marking for the OEM Products. Supplier also
represents and warrants that it is in substantial compliance with any and all
quality-related laws, rules and regulations of any other country worldwide with
respect to the OEM Products existing as of the date of this Agreement, and
Supplier shall substantially comply with such laws, rules and regulations with
respect to any future OEM Products which may become subject to this Agreement.

9.   LIMITED WARRANTIES AND SUPPORT OBLIGATIONS

  9.1   Warranty Period. All warranties set forth in Section 9.2 below will
survive any inspection, delivery, acceptance, or payment by GEMS-IT and (except
for the warranty included in Section 9.2(2) below) will survive indefinitely.
The warranty included in Section 9.2(2) below shall be in effect for the one
year period following the date of shipment of the OEM Product to GEMS-IT’s
end-user customers.     9.2   Limited Warranty. Supplier warrants that, during
the applicable Warranty Period, each OEM Product will:

  (1)   Be manufactured, processed, and assembled by Supplier or by companies
under Supplier’s direction.     (2)   Conform and perform in accordance with the
Specifications, and other criteria referred to in this Agreement or agreed to by
the parties in writing.     (3)   Be new, except as otherwise provided by the
parties.     (4)   Be free from defects in design, material and workmanship.    
(5)   Be free and clear of all liens, encumbrances, restrictions, and other
claims against title or ownership.

 

[ * ]   designates portions of this document that have been omitted pursuant to
a request for confidential treatment filed separately with the commission.

10-



--------------------------------------------------------------------------------



 



FINAL EXECUTABLE VERSION of OEM Purchase Agreement dated 7-29-03

  (6)   Not violate or infringe any third party Intellectual Property Rights,
and Supplier warrants that it is not aware of any facts upon which such claim
could be made. If Supplier learns of any claim or any facts upon which claim
could be made, it will promptly notify GEMS-IT of this information.

  9.3   Warranty Obligation. During the applicable Warranty Period, Supplier
shall be obligated to repair or replace any OEM Product that does not conform or
perform in accordance with the warranties set forth in Section 9.2 above. In
addition, GEMS IT shall have such other rights and remedies available at law or
otherwise available under this Agreement for breach of the foregoing warranties.
    9.4   Service Availability. Supplier agrees to make its service personnel
available to GEMS- IT personnel (via phone and/or fax) during regular business
hours at no cost to GEMS-IT to address support obligations under this Agreement.
If required, on an emergency basis, Supplier agrees on a worldwide basis to make
on-site service available at an additional charge to GEMS-IT. The cost for
on-site service shall be mutually determined by the Parties on a case by case
basis.

9.4.1 Warranty Service Logistics and Availability. Supplier agrees to make its
service personnel available to GEMS-IT personnel (via phone and/or fax) during
regular business hours at no cost to GEMS-IT to address support obligations
under this Agreement. If required, on an emergency basis, Supplier agrees on a
worldwide basis to make on-site service available at an additional charge to
GEMS-IT. The cost for on-site service shall be mutually determined by the
Parties on a case by case basis.
9.4.2 Customer Service.

  a.   Customer service calls will be handled by GEMS-IT. If customer calls
GEMS-IT with Product Warranty issue (GE fields Warranty call), GEMS-IT will
inform Supplier of Warranty call and will receive a RMA from Supplier. GEMS IT’s
customer will return the product for repair or replacement to Supplier’s
facility in Minnetonka, MN (for Americas) or Copenhagen, Denmark (for Europe,
Asia, Africa and Middle East).     b.   If GEMS IT’s customer calls requiring
in-field service, GEMS-IT will bill customer as appropriate per GEMS-IT policies
(flat rate paid by GEMS-IT). GEMS-IT will inform Supplier of customer issue and
will receive a RMA from Supplier. GEMS-IT or its customer will return product to
Supplier facility as outlined in 9.4.2(a) above. Supplier will repairs and
returns product to customer. Supplier will bill GEMS-IT flat rate per unit,
which rate shall be negotiated with annual adjustments based in CPI). GEMS-IT
will bill customer for service call.     c.   If customer calls requiring Parts,
GEMS-IT will inform Supplier and request direct shipment of Parts to GEMS-IT
customer. Supplier will bill GEMS-IT at agreed upon cost of Parts and GEMS-IT
will bill customer.

  9.5   Service Period. During the Term and for a period of at least [ * ]
following the last shipment to GEMS-IT of the applicable OEM Product ordered by
GEMS-IT hereunder, Supplier shall make available necessary replacement parts,
technical support and repair service (or at Supplier’s sole discretion, exchange
units for the OEM Products) for purchase by GEMS-IT and third party users of the
OEM Products at Supplier’s then- current prices for such replacement parts,
technical support and repair services and exchange units (unless otherwise
covered by warranty or service agreement).

 

[ * ]   designates portions of this document that have been omitted pursuant to
a request for confidential treatment filed separately with the commission.

11-



--------------------------------------------------------------------------------



 



FINAL EXECUTABLE VERSION of OEM Purchase Agreement dated 7-29-03

  9.6   DISCLAIMER. EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT, NEITHER
PARTY MAKES ANY OTHER WARRANTIES, EITHER EXPRESS OR IMPLIED, REGARDING ANY OEM
PRODUCTS OR THE GEMS-IT CARDIOSERVE PROPERTY, OR REGARDING THEIR MERCHANTABILITY
OR THEIR FITNESS FOR ANY PARTICULAR PURPOSE.

10.   OBSOLESCENCE AND MANUFACTURING RIGHTS FOR DISCONTINUED PRODUCTS

  10.1   Buy Rights. Supplier acknowledges its obligation to manufacture, supply
and support the OEM Products without interruption for the Term of the Agreement.
If, however, Supplier seeks to discontinue the supply or support of any OEM
Product during the Term of the Agreement (a “Discontinued Product”), Supplier
will give notice to GEMS-IT no less than 12 months in advance of the last date
the Discontinued Product can be ordered. After receipt of notice of
discontinuance, GEMS-IT may, at its option:

  (1)   Purchase from Supplier such quantity of the Discontinued Product as
GEMS-IT deems necessary for its future requirements; and     (2)   Manufacture
the Discontinued Product under the manufacturing rights granted in Section 10.2
below, without payment to Supplier of any royalties or other charges.

  10.2   GEMS-IT’s Right To Manufacture. Subject to the terms of Section 10.1
above, Supplier grants to GEMS-IT during the Term of this Agreement, under
Supplier’s Intellectual Property Rights, a non-exclusive, world-wide,
royalty-free license to use, modify, reproduce, import, manufacture, distribute,
offer for sale and sell the Discontinued Product during the Term of this
Agreement. GEMS-IT may sublicense these rights to third parties, provided any
such third party complies with the terms of this Agreement and any associated
obligations of confidentiality. In the event GEMS-IT elects to exercise this
right:

  (1)   Supplier will release to GEMS-IT all Technical Information or other
materials necessary for the manufacture of the Discontinued Product. GEMS-IT
will keep all Technical Information confidential in accordance with the terms of
Article 17 below.     (2)   Supplier will furnish to GEMS-IT all Technical
Materials at their book value within thirty (30) days after GEMS-IT has notified
Supplier of its exercise of its rights under this Article 10. If the materials
are not delivered within this time period, GEMS-IT will have the right to
collect such materials at Supplier’s plant or offices and Supplier agrees to
assist GEMS-IT in such collection. GEMS-IT will pay amounts due on such
materials within 35 days after receipt of Supplier’s invoice or receipt of the
materials, whichever is later. If GEMS-IT has to use measures to collect the
materials itself, it may deduct its costs from the book value of the materials.
    (3)   Supplier will furnish to GEMS-IT within seven days after GEMS-IT’s
written request, the names and addresses of Supplier’s sources for Parts not
manufactured by Supplier, including the appropriate part numbers for
commercially available equivalents of electronic parts.

 

[ * ]   designates portions of this document that have been omitted pursuant to
a request for confidential treatment filed separately with the commission.

12-



--------------------------------------------------------------------------------



 



FINAL EXECUTABLE VERSION of OEM Purchase Agreement dated 7-29-03

  (4)   Supplier will furnish to GEMS-IT without charge all Parts catalogues,
schematics, material lists, engineering change orders, and other servicing
documentation deemed necessary by GEMS-IT to service and support the
Discontinued Product.     (5)   Supplier will assign to GEMS-IT any license
rights it may have with third parties for software, documentation or any
intellectual property used in the manufacture of the Discontinued Product.

  10.3   Return of CSI Information, Intellectual Property, etc. After the Term
of this Agreement, all information, intellectual property, and other property of
CSI, including but not limited to the CSI Proprietary Technology, shall be
returned immediately, and any licenses and other rights under this Section 10
shall immediately cease.

11.   MARKETING AND LICENSING

  11.1   Marketing Authority. Supplier hereby grants to GEMS-IT the exclusive
right to promote, sell and distribute OEM Products worldwide. GEMS-IT will have
the authority to market the OEM Products and the GEMS-IT Products containing the
OEM Products to the extent it deems appropriate, in its sole discretion. GEMS-IT
will have the right to use its own business and license terms for all marketing
and distribution of the OEM Products and GEMS-IT Products.     11.2   No Rights
In Marks. Except as otherwise specified in the private labeling section below,
nothing in this Agreement should be construed to grant either party any rights
in the Marks of the other party. Supplier acknowledges, however, that GEMS-IT
may use the name of the OEM Products in advertising and marketing the OEM
Products or the GEMS-IT Products. The OEM Products will be affixed with
applicable patent numbers copyright notices, including Cardiac Science STAR® and
RHYTHMx® marks identifying the CSI Proprietary Technology, sufficient to give
notice as to the rights of the parties in their respective products.     11.3  
Private Labeling. Supplier will ensure that the OEM Products sold to GEMS-IT
contain the GEMS-IT Marks, serial number and packaging specified by GEMS-IT and
conforming to GEMS-IT specifications for external appearance (which will not
require any material change in form or dimensions of the OEM Products or require
commercially unreasonable actions). GEMS-IT shall provide Supplier with a list
of sequential serial numbers to be applied to each OEM Product and shipping
container by Supplier and Supplier shall apply such numbers per GEMS-IT’s
instructions. In addition, and without limiting the foregoing, Supplier will
ensure that each OEM Product label includes the following statement:
“Manufactured for GE Medical Systems Information Technologies by Cardiac Science
— STREET ADDRESS, CITY, STATE.” Except as provided herein, Supplier will have no
other right or license in any GEMS-IT Marks.     11.4   Documentation License.
Supplier hereby grants GEMS-IT a non-exclusive, non- transferable, worldwide
fully paid up license to use, reproduce, distribute and prepare derivative works
in GEMS-IT’s name all Documentation and other information, other than
confidential information, furnished by Supplier under this Agreement. GEMS-IT
has the right to use or modify the Supplier’s Product documentation or excerpts
therefrom, for instance as follows: Functional description, Instruction sheet
and product labels, Operators aids, Promotion information, and Product/Function
description. Supplier shall provide GEMS-IT with this Product documentation free
of charge both as a print version

 

[ * ]   designates portions of this document that have been omitted pursuant to
a request for confidential treatment filed separately with the commission.

13-



--------------------------------------------------------------------------------



 



FINAL EXECUTABLE VERSION of OEM Purchase Agreement dated 7-29-03
and on data media in readable form. These rights with respect to the
Documentation will extend to GEMS-IT Subsidiaries and third party channels of
distribution. GEMS-IT may reproduce such Documentation without Supplier’s logo
or other identification of source, subject to affixing copyright notices to all
copies of Documentation. These rights with respect to the Documentation will
extend to GEMS-IT Subsidiaries and third party channels of distribution.

12.   INTELLECTUAL PROPERTY PROTECTION

  12.1   Ownership. Except as expressly provided herein, neither Party grants to
the other Party any license or intellectual property right, either by
implication, estoppels or otherwise in and to its products, patents, trademarks,
documentation or confidential information. Except in the case of GEMS-IT’s need
to service OEM Products, GEMS-IT shall not: (a) reverse engineer, decompile,
disassemble or otherwise tamper with the OEM Products; (b) install, integrate,
adapt or use the OEM Products except as described in the Documentation;
(c) remove or alter any proprietary designs notices or Marks contained in or on
the OEM Products, Documentation or related materials or (d) authorize any third
party, including any of GEMS-IT distributors or end user customers, to do any of
the foregoing.     12.2   Duty To Defend. Except in the event that GEMS-IT
exercises its rights to manufacture Discontinued Products pursuant to Article 10
hereof, Supplier will defend, indemnify and hold harmless GEMS-IT, its
Affiliates and its Subsidiaries, subcontractors and customers from any claim
that any OEM Product, any Software, Documentation or a Supplier Mark, or any
product provided as part of Supplier’s support services constitutes an
unauthorized use or infringement of any third party’s Intellectual Property
Rights. Supplier will pay all costs, damages and expenses (including reasonable
attorneys’ fees) incurred by GEMS- IT, its Subsidiaries, subcontractors or
customers and will pay any award with respect to any such claim or agreed to in
any settlement by Supplier of such a claim.     12.3   GEMS-IT’s Duty To Notify.
GEMS-IT will give Supplier prompt notice of any such claim or action, and will
give Supplier the authority, information, and reasonable assistance (at
Supplier’s expense) necessary to defend. If Supplier does not diligently pursue
resolution of the claim nor provide GEMS-IT with reasonable assurances that it
will diligently pursue resolution, then GEMS-IT may, without in any way limiting
its other rights and remedies, defend the claim.     12.4   Remedies For
Infringing Products. If the use or combination of any product provided hereunder
is enjoined (the “Infringing Product”), Supplier will, at its sole expense and
option:

  (1)   Procure for GEMS-IT and its customers the right to continue using or
combining the Infringing Product;     (2)   Replace the Infringing Product with
a non-infringing product of equivalent function and performance; or     (3)  
Modify the Infringing Product to be non-infringing, without detracting from
function or performance.

  12.5   Limitations. Supplier will be relieved of its indemnification
obligations under this Article 12 to the extent that the claim arises solely and
directly from Supplier’s

 

[ * ]   designates portions of this document that have been omitted pursuant to
a request for confidential treatment filed separately with the commission.

14-



--------------------------------------------------------------------------------



 



FINAL EXECUTABLE VERSION of OEM Purchase Agreement dated 7-29-03
compliance with a GEMS-IT Specification, provided that all implementations of
that Specification constitute an unauthorized use or infringement of a third
party Intellectual Property Right.

13.   IMPORT / EXPORT COMPLIANCE

  13.1   Country Of Origin Certification. Upon GEMS-IT’s request, Supplier will
provide GEMS-IT with an appropriate certification stating the country of origin
for OEM Products, sufficient to satisfy the requirements of the customs
authorities of the country of receipt and any applicable export licensing
regulations, including those of the United States. In addition, Supplier will
provide NAFTA certification (if Supplier determines the OEM Products qualify).  
  13.2   Country Of Origin Marking. Supplier will mark each OEM Product, or the
container if there is no room on the OEM Product, with the country of origin in
accordance with U.S. Government regulations (Supplier shall only mark “Made in
USA” on products or containers if the product meets the U.S. Government Federal
Trade Commission requirements for use of such a label). Supplier will, in
marking OEM Products, comply with the requirements of the customs authorities of
the country of receipt.     13.3   Duty Drawback. If OEM Products delivered
under this Agreement are imported by the GEMS-IT as the importer of record in
the country of receipt, Supplier will, upon GEMS- IT’s request, provide GEMS-IT
with documents required by the customs authorities of the country of receipt to
prove importation and to transfer duty drawback rights to GEMS-IT.     13.4  
Export Compliance.

  (a)   In performing its obligations under this Agreement, Supplier shall
comply with all applicable export laws, regulations and rules administered by
the United States Customs Service, the Bureau of Industry and Security and the
Food and Drug Administration, as well as all other applicable federal, state or
local laws, regulations or requirements of the United States and any other
nation. Supplier shall obtain all applicable permits and licenses necessary to
perform its obligations under this Agreement.     (b)   If Supplier obtains
Bureau of Industry and Security commodity classifications for the OEM Products,
Supplier shall provide a copy of the CCATS document, including any revisions
thereto during the Term of this Agreement. If Supplier obtains any U.S. Customs
Rulings relating thereto, Supplier shall provide copies of the resulting
revisions.     (c)   Supplier shall indemnify and save harmless GEMS IT, its
affiliates, officers, directors, employees, successors and assigns from any and
against any losses, damages, liabilities, fines, penalties, and expenses
(including reasonable attorney’s fees) arising out of or resulting from the
failure to comply with this provision, provided that GEMS IT gives Supplier
prompt written notice of any such claim and requisite authority, information and
assistance to defend such claim.     (d)   During the Term and for a period of
five (5) years thereafter, Supplier shall keep accurate and complete export
documentation records relating the OEM Products in accordance with U.S. Export
regulations and FDA requirements and the

 

[ * ]   designates portions of this document that have been omitted pursuant to
a request for confidential treatment filed separately with the commission.

15-



--------------------------------------------------------------------------------



 



FINAL EXECUTABLE VERSION of OEM Purchase Agreement dated 7-29-03
requirements of any other similar agency of any other nation that will have
jurisdiction over Supplier as a result of its performance of its obligations
under this Agreement. If the U.S. Government or other government or agency
requests the production of such records, Supplier shall copy and produce the
records at no charge to GEMS IT.

  (e)   Upon reasonable advance notice to Supplier and during normal business
hours, GEMS IT may, at its option and expense, conduct audits at any Supplier
Service Location of documents relating to the OEM Products to assure that
Supplier is in compliance with all export and FDA laws, regulations and
requirements, including record keeping. GEMS IT may make copies of any records
it reviews during its audits. Further, upon reasonable advance notice to
Supplier, GEMS IT may request copies of any export documentation records
relating to the OEM Products, which Supplier will provide free of charge. If an
audit reveals non- compliance, undercharges or overcharges, Supplier will take
appropriate measures to rectify the situation and bring the Supplier Service
Location into compliance.     (f)   During the Term and for a period of five
(5) years thereafter, GEMS IT may request from Supplier copies of records deemed
necessary to defend against any claim related to this Section 13.4 made by a
third party, including federal, state or local government. Such records shall
not be unreasonably withheld.

14.   GOVERNMENTAL COMPLIANCE

  14.1   Duty To Comply. Supplier agrees to comply with all federal, state,
local and foreign laws, rules, and regulations applicable to its performance of
this Agreement or to OEM Products. Without limiting the generality of the
foregoing sentence, Supplier represents that:

  (1)   Supplier will comply with all applicable equal employment opportunity
and non- discrimination requirements prescribed by Presidential Executive
Orders, including the requirements of Executive Order 11246, the Vocational
Rehabilitation Act, and the Vietnam Era Veterans’ Readjustment Assistance Act;  
  (2)   Each chemical substance contained in OEM Products is on the inventory of
chemical substances compiled and published by the Environmental Protection
Agency pursuant to the Toxic Substances Control Act;     (3)   All OEM Products
will be shipped in conformance with government or freight regulations and
requirements applicable to chemicals; and     (4)   Supplier will provide
complete and accurate material safety data sheets prior to shipping any OEM
Product.

  14.2   Procurement Regulations. For OEM Products purchased under this
Agreement for incorporation into products to be sold under a federal contract or
subcontract, those applicable procurement regulations that are required by
federal statute or regulation to be inserted in contracts or subcontracts will
be deemed incorporated in this Agreement and made to apply to all Orders.

 

[ * ]   designates portions of this document that have been omitted pursuant to
a request for confidential treatment filed separately with the commission.

16-



--------------------------------------------------------------------------------



 



FINAL EXECUTABLE VERSION of OEM Purchase Agreement dated 7-29-03

  14.3   Regulatory Approvals. Supplier shall be solely responsible for
identifying, obtaining, and maintaining at its sole cost and expense all
regulatory and other necessary and/or appropriate approvals for the development,
manufacture, or sale of any OEM Product in the following countries: All European
countries, Russia, Turkey, South Africa, Egypt, Morocco, Tunisia, Algeria,
Libya, Israel, Jordan, Syria, Iraq, Iran, Saudi Arabia, Kuwait, Oman, Yemen,
U.A.E., Qatar, Bahrain, China, Taiwan, India, Pakistan, Afghanistan, South
Korea, Australia, New Zealand, Singapore, Indonesia, Malaysia, Thailand,
Vietnam, Mexico, Brazil, Argentina, Chile, Peru, Colombia and Bolivia. Supplier
shall have obtained all such approvals by not later than 30 days following the
First Delivery Date. If any such approval is not obtained, subsequently revoked,
terminated or suspended, Supplier shall immediately notify GEMS IT of such
occurrence. If any such lack of obtainment, revocation, termination or
suspension lasts for more than thirty (30) days, a proportional reduction in the
minimum purchase obligations under Section 3.4 shall be made for any calendar
quarter in which such country-specific approvals are not in place for the full
duration of the calendar quarter (the “Pending Approvals”) as follows: minimum
purchase obligation shall equal 425 units less the product of 425 multiplied by
the sum of the “% reductions” for each specific Pending Approval calculated
using the data set forth on Exhibit D hereto. Cardiac Science shall obtain
Regulatory Approval in the United States in order to facilitate the sale of the
OEM Products in such International markets that require FDA clearance.
Regulatory Approval in Canada and Japan shall be sought based on mutual consent
of both GEMS-IT and Supplier and only after such time as both GEMS-IT and
Supplier agree on the Specifications, and certain modification to the form
factor for the proposed OEM Product to be marketed in the aforementioned
countries. Failure to receive Regulatory Approval in Canada and Japan shall have
no proportional reduction in the minimum purchase obligation as outlined in
Section 3.4 herein.     14.4   Complaint Handling. GEMS-IT will be responsible
for the coordination of customer complaint investigations. As determined by
GEMS-IT, Supplier will investigate customer complaints at no charge and supply
GEMS-IT with a written report summarizing the cause for the complaint and any
corrective actions required within 14 days of receipt by Supplier of such
complaint, it being understood that, depending on the nature of the complaint
and investigation, the initial (14-day) response may be limited in scope and
then followed up by a complete response as soon as reasonable practicable
thereafter.     14.5   Duty to Report Incidents. GEMS-IT and Supplier shall
inform each other in writing, within 5 business days from knowledge of a
reportable event, of all incidents relating to the subject matter of the
Agreement that must be reported according to the FDA Medical Device Reporting
regulation (21 CFR Part 803) or the European Medical Device Vigilance
regulations or that must be registered according to other national regulations
such as Canadian medical device regulations, including without limitation
incidents involving death or serious injury, malfunctions that, if recurrent,
may cause or contribute to death or serious injury or other material quality
problems or concerns. GEMS-IT will be responsible for reporting such incidents
to the appropriate regulatory authority. Supplier shall fully cooperate with
GEMS-IT as may be necessary to comply with any reporting obligations regarding
such incidents or quality concerns.     14.6   Recalls and Field Corrections. In
the event of any recall, product withdrawal or field correction of any OEM
Product that is required by a governmental agency, by Supplier, or by GEMS-IT
for safety or efficacy reasons, the parties agree that (a) they shall promptly
notify each other and (b) they shall fully cooperate with each other concerning

 

[ * ]   designates portions of this document that have been omitted pursuant to
a request for confidential treatment filed separately with the commission.

17-



--------------------------------------------------------------------------------



 



FINAL EXECUTABLE VERSION of OEM Purchase Agreement dated 7-29-03

      the necessity and nature of such action. GEMS-IT shall be the point of
contact for purchasers of any OEM Product (whether directly or through its
distributors) and shall be responsible for making any and all applicable
regulatory authority contacts and for coordination of any recall or field
correction activities involving such OEM Products, whether or not such action
was requested by Supplier. In the event that any OEM Product requires field
correction or is recalled as a result of (a) the supply by Supplier of a
Noncomplying Product or (b) the grossly negligent or intentionally wrongful act
or omission of Supplier or its affiliates or their representatives, then
Supplier shall bear all costs and expenses, including but not limited to the
costs and expenses related to such recall or field correction, communications
and meetings with all required regulatory agencies, replacement stock, service
labor, installation, travel, notifying customers of such recall and any
replacement product to be delivered to those same customers, including shipping
costs. To the extent that any such recall or field correction is due in part to
the negligent or intentional acts or omissions of GEMS-IT, or the
non-performance of the GEMS-IT Products, GEMS-IT shall be responsible for such
costs and expenses equitably in proportion to its fault.     14.7   Regulatory
Agency Inquiries. If the FDA or any other regulatory body with authority over
medical devices provides written notice to either party to inquire about or
investigate any OEM Product, the party notified shall use its best efforts to
give notice thereof to the other party within one working day of receipt of such
contact from the FDA or other body.     15.   FORCE MAJEURE EVENTS     15.1  
Delaying Causes. Subject to the provisions of this Article, Supplier will not be
liable for any delay in performance under this Agreement caused by any “act of
God” or other cause beyond Supplier’s control and without Supplier’s fault or
negligence (a “delaying cause”). Notwithstanding the above, Supplier will not be
relieved of any liability for any delay or failure to perform its defense
obligations with respect to third party Intellectual Property Rights or furnish
remedies for Infringing Products as described in Article 12 above.     15.2  
GEMS-IT Option. Supplier will immediately give GEMS-IT notice of any delaying
cause and its best estimate of the expected duration of such cause. In the event
of a delaying cause, GEMS-IT may act in its sole discretion to:

  (1)   Terminate this Agreement or any part hereof as to OEM Products not
shipped; or     (2)   Suspend this Agreement in whole or in part for the
duration of the delaying cause, buy similar products elsewhere, and deduct from
any quantities specified under this Agreement the quantity so purchased.

  15.3   Resumption Of Agreement. If GEMS-IT elects to purchase other similar
products in the event of a delaying cause, GEMS-IT may resume performance under
this Agreement once the delaying cause ceases and extend the Term up to the
length of time the delaying cause endured. Unless GEMS-IT gives notice of
termination as provided above within 30 days after notice from Supplier of the
delaying cause, GEMS-IT will be deemed to have elected to suspend this Agreement
for the duration of the delaying cause.

 

[ * ]   designates portions of this document that have been omitted pursuant to
a request for confidential treatment filed separately with the commission.

18-



--------------------------------------------------------------------------------



 



FINAL EXECUTABLE VERSION of OEM Purchase Agreement dated 7-29-03

  16.   EVENTS OF DEFAULT     16.1   Notice Of Breach. If either party is in
breach of any provision of this Agreement, the nonbreaching party may, by notice
to the breaching party, except as otherwise prohibited by the United States
bankruptcy laws, terminate the whole or any part of this Agreement or any Order,
unless the breaching party cures the breach within 30 days after receipt of
notice in writing.     16.2   Causes Of Breach. For purposes of Section 16.1
above, the term “breach” includes without limitation any:

  i.   Proceeding, whether voluntary or involuntary, in bankruptcy or insolvency
by or against a party that is not dismissed within 60 days of its filing;    
ii.   Appointment, with or without a party’s consent, of a receiver or an
assignee for the benefit of creditors;     iii.   Failure by Supplier to make
the minimum quarterly delivery of OEM Products in accordance with the material
requirements of this Agreement;     iv.   Failure by GEMS-IT to purchase and pay
for the agreed upon minimum quantity of the OEM Products for a given calendar
quarter in accordance with the provisions of Section 3.4.     v.   Failure by
Supplier to replace or repair Noncomplying Products in a timely manner as
required by Articles 5, 6 & 9 above; or     vi.   Other failure by a party to
comply with any material provision of this Agreement with additional failure to
provide the nonbreaching party, upon request, with reasonable assurances of
future performance.

  16.3   Rights Upon Breach. In addition to a party’s right to terminate this
Agreement upon breach, each party shall also have such other rights and remedies
as may be available to them at law or in equity or otherwise available under
this Agreement.

17.   CONFIDENTIAL INFORMATION

  17.1   Confidential Information. During the Term, a party (the “Recipient”)
may receive or have access to certain information of the other party (the
“Discloser”) that is marked as “Confidential Information,” including, though not
limited to, information or data concerning the Discloser’s products or product
plans, business operations, strategies, customers and related business
information. The Recipient will protect the confidentiality of Confidential
Information with the same degree of care as the Recipient uses for its own
similar information, but no less than a reasonable degree of care. Confidential
Information may only be used by those employees of the Recipient who have a need
to know such information for the purposes related to this Agreement. The parties
acknowledge that all GEMS-IT Property, Technical Information and Forecasts are
deemed Confidential Information to be protected for a term of three years from
the date of disclosure.     17.2   Exclusions. The foregoing confidentiality
obligations will not apply to any information that is (a) already known by the
Recipient prior to disclosure, (b) independently

 

[ * ]   designates portions of this document that have been omitted pursuant to
a request for confidential treatment filed separately with the commission.

19-



--------------------------------------------------------------------------------



 



FINAL EXECUTABLE VERSION of OEM Purchase Agreement dated 7-29-03
developed by the Recipient prior to or independent of the disclosure, (c)
publicly available through no fault of the Recipient, (d) rightfully received
from a third party with no duty of confidentiality, (e) disclosed by the
Recipient with the Discloser’s prior written approval, or (f) disclosed under
operation of law.

18.   LIMITATION OF LIABILITY       UNLESS OTHERWISE STATED IN THIS AGREEMENT,
NEITHER PARTY WILL BE LIABLE FOR ANY SPECIAL OR CONSEQUENTIAL DAMAGES OF THE
OTHER ARISING OUT OF ANY PERFORMANCE OF THIS AGREEMENT OR IN FURTHERANCE OF THE
PROVISIONS OR OBJECTIVES OF THIS AGREEMENT, REGARDLESS OF WHETHER SUCH DAMAGES
ARE BASED ON TORT, WARRANTY, CONTRACT OR ANY OTHER LEGAL THEORY, EVEN IF ADVISED
OF THE POSSIBILITY OF SUCH DAMAGES. NOTWITHSTANDING THE ABOVE, SUPPLIER WILL BE
RESPONSIBLE FOR ANY DAMAGES OF ANY KIND INCLUDED IN AN AWARD OR SETTLEMENT OF A
THIRD PARTY CLAIM UNDER ARTICLE 12 ABOVE AND SECTION 21.2 BELOW.   19.  
TERMINATION

  19.1   Outstanding Orders. All Orders issued prior to the expiration of this
Agreement must be fulfilled pursuant to and subject to the terms of this
Agreement, even if the Delivery Dates are after expiration. Upon termination of
this Agreement for Supplier’s breach, GEMS-IT may cancel any outstanding Order
or require Orders to be fulfilled even if a Delivery Date is after the date of
termination.     19.2   Return Of GEMS-IT Property. Except as expressly provided
otherwise in this Agreement, Supplier must return all GEMS-IT Property to
GEMS-IT upon expiration or termination. All such property must be in good
condition, normal wear and tear excepted. GEMS-IT will determine the manner and
procedure for return. GEMS-IT will bear all return freight costs if return is
due to GEMS-IT convenience or an uncured breach by GEMS-IT. Otherwise, Supplier
will bear all such costs.     19.3   Continuation of License of GEMS-IT
CardioServ Property. Upon expiration of the Term of this Agreement and in the
event the Agreement is not renewed by mutual agreement of the parties for an
additional term, the license of the GEMS-IT CardioServ Property shall survive
beyond the original term free of cost, fees, licenses and royalties to Cardiac
Science.     19.4   Surviving Provisions. Notwithstanding the expiration or
early termination of this Agreement, the provisions regarding Warranties in
Article 9, Manufacturing Rights in Article 10, Marketing and Licensing in
Article 11, Intellectual Property in Article 12, Confidentiality in Article 17,
Limitation of Liability in Article 18, Transfer of GEMS-IT CardioServ Property
in Article 19, and the Miscellaneous provisions below will each survive in
accordance with their terms.

20.   CRISIS MANAGEMENT

  20.1   Communications. Supplier must maintain the ability to contact GEMS IT
on a 24 hour a day, 7 day a week basis in order to communicate and manage crisis
situations that threaten to or interrupt the Supply Chain. Likewise, Supplier
must be available if GEMS IT wishes to contact Supplier on a 24/7 basis. Means
of communication may include, but

 

[ * ]   designates portions of this document that have been omitted pursuant to
a request for confidential treatment filed separately with the commission.

20-



--------------------------------------------------------------------------------



 



FINAL EXECUTABLE VERSION of OEM Purchase Agreement dated 7-29-03

      are not limited to, phone, mobile phone or pager and interaction via email
and the Internet.     20.2   Business Contingency Plan (BCP). Supplier must
share with GEMS IT a BCP that includes Supplier’s plan for 24/7 communication
with GEMS IT. The BCP will also include basic information on Supplier’s upstream
Supply Chain. For instance, this information will include who Supplier’s Tier 1
and Tier 2 suppliers are, where they are located and the means of transportation
for this Supply Chain.

21.   MISCELLANEOUS

  21.1   Notices. All notices to be given under this Agreement must be in
writing addressed to the receiving party’s designated recipient. Notices are
validly given upon the earlier of confirmed receipt by the receiving party or
three days or seven days for international notices after dispatch by courier or
certified mail, postage prepaid, properly addressed to the receiving party.
Notices may also be delivered by telefax and will be validly given upon oral or
written confirmation of receipt. Either party may change its address for
purposes of notice by giving notice to the other party in accordance with these
provisions.     21.2   Indemnification. Supplier shall defend, indemnify, and
hold harmless GEMS-IT and its Affiliates from and against any losses, expenses,
and liability (including attorney fees) to third parties for any and all claims
of personal injuries and/or damages arising out of the use of any OEM Product if
such injuries and/or damages are attributable to any part of such OEM Product,
provided that GEMS-IT notifies Supplier promptly in writing of any and all such
claims.     21.3   Exhibits. Each Exhibit attached to this Agreement is deemed a
part of this Agreement and incorporated herein wherever reference to it is made.

     
          Exhibit A:
  Product List
          Exhibit B:
  Product Specifications & Development Project Plan
          Exhibit C:
  Suppliers Prices
          Exhibit D:
  GEMS-IT Anticipated OEM Product Unit Volume by Country

  21.4   Independent Contractors. The relationship of the parties established
under this Agreement is that of independent contractors and neither party is a
partner, employee, agent or joint venturer of or with the other. .     21.5  
Assignment. Except for any assignment by GEMS IT to any Affiliate of GEMS IT,
neither this Agreement, nor any right, license, privilege or obligation provided
herein may be assigned, transferred or shared by either party without the other
party’s prior written consent, and any attempted assignment or transfer is void.
Any merger, consolidation, reorganization, transfer of substantially all assets
of a party, or other change in control or ownership will be considered an
assignment for the purposes of this Agreement (other than a merger of GEMS-IT
with or into an Affiliate of GEMS-IT). This Agreement will be binding on the
successors and permitted assigns of the parties and the name of the party
appearing herein will be deemed to include the names of such party’s successors
or permitted assigns to the extent necessary to carry out the intent of this
Agreement.     21.6   No Waiver. The waiver of any term, condition, or provision
of this Agreement must be in writing and signed by an authorized representative
of the waiving party. Any such

 

[ * ]   designates portions of this document that have been omitted pursuant to
a request for confidential treatment filed separately with the commission.

21-



--------------------------------------------------------------------------------



 



FINAL EXECUTABLE VERSION of OEM Purchase Agreement dated 7-29-03
waiver will not be construed as a waiver of any other term, condition, or
provision except as provided in writing, nor as a waiver of any subsequent
breach of the same term, condition, or provision.

  21.7   Reference To Days. All references in this Agreement to “days” will,
unless otherwise specified herein, mean calendar days.     21.8   Headings. The
Section headings used in this Agreement are for convenience of reference only.
They will not limit or extend the meaning of any provision of this Agreement,
and will not be relevant in interpreting any provision of this Agreement.    
21.9   No Publication. Other than as required by SEC regulations which require
disclosure of certain material events, neither party may publicize or disclose
the terms of this Agreement to any third party, without the written consent of
the other party. Without limiting the generality of the foregoing sentence, no
press releases may be made without the mutual written consent of each party.    
21.10   Severability. If any provision in this Agreement is held invalid or
unenforceable by a body of competent jurisdiction, such provision will be
construed, limited or, if necessary, severed to the extent necessary to
eliminate such invalidity or unenforceability. The parties agree to negotiate in
good faith a valid, enforceable substitute provision that most nearly affects
the parties’ original intent in entering into this Agreement or to provide an
equitable adjustment in the event no such provision can be added. The other
provisions of this Agreement will remain in full force and effect.     21.11  
Entire Agreement. This Agreement comprises the entire understanding between the
parties with respect to its subject matters and supersedes any previous
communications, representations, or agreements, whether oral or written. For
purposes of construction, this Agreement will be deemed to have been drafted by
both parties. No modification of this Agreement will be binding on either party
unless in writing and signed by an authorized representative of each party.    
21.12   Governing Law. This Agreement will be governed in all respects by the
laws of the State of New York without reference to any choice of laws
provisions.     21.13   Dispute Resolution. Any claim or controversy arising out
of or relating to the Agreement must be submitted and settled as set forth in
this Section 21.13. If any party to this Agreement alleges that any other party
to this Agreement has breached any of the terms of this Agreement, then the
party alleging breach will inform the other party of such breach in writing.
Upon receipt of such notice, the allegedly non-performing party will have
30 days to cure the alleged breach. If the parties do not agree that effective
cure has been accomplished by the end of the 30-day period, then upon written
request of any party, a senior manager from each party will meet in person and
confer in good faith to resolve the dispute within 15 days of the expiration of
the prior 30-day period. If, after the above procedure, the dispute remains
unresolved, either party may submit the dispute to the office of the American
Arbitration Association (“AAA”) located in Chicago, Illinois for binding
arbitration in accordance with the AAA’s Commercial Arbitration Rules then in
effect, as amended by this Agreement. The law applicable to the arbitration,
including the administration and enforcement thereof, is the Federal Arbitration
Act, 9 U.S.C. §§ 1-16, as amended from time to time. The cost of the
arbitration, including the fees and expenses of the arbitrator(s), will be
shared equally by the parties, with each party paying its own attorneys’ fees.
The arbitrator(s) will have the

 

[ * ]   designates portions of this document that have been omitted pursuant to
a request for confidential treatment filed separately with the commission.

22-



--------------------------------------------------------------------------------



 



FINAL EXECUTABLE VERSION of OEM Purchase Agreement dated 7-29-03

      authority to apportion liability between the parties, but will not have
the authority to award any damages or remedies not available under the express
terms this Agreement. The arbitration award will be presented to the parties in
writing, and upon the request of either party, will include findings of fact and
conclusions of law. The award may be confirmed and enforced in any court of
competent jurisdiction. Any post-award proceedings will be governed by the
Federal Arbitration Act. Nothing in this Section 21.13 shall preclude either
party from seeking interim equitable relief in the form of a TRO or preliminary
injunction. A request by a party of a court for interim equitable relief shall
not be deemed a waiver of the obligation to arbitrate hereunder.     21.14  
Insurance. During the term of this Agreement, Supplier shall maintain at its own
expense, commercial general liability insurance for bodily injury, death and
property loss and damage (including coverages for product liability, contractual
liability and personal injury liability) covering Supplier for claims, lawsuits
or damages arising out of its performance under this Agreement and any negligent
or otherwise wrongful acts or omissions by Supplier or any employee or agent of
Supplier. All such policies of insurance shall provide limits of liability in
the minimum amount of three million dollars ($3,000,000) per occurrence with an
annual aggregate of at least five million dollars ($5,000,000). Supplier shall
provide GEMS IT with a copy of certificates of insurance evidencing the
existence of all coverage required hereunder.

 

[ * ]   designates portions of this document that have been omitted pursuant to
a request for confidential treatment filed separately with the commission.

23-



--------------------------------------------------------------------------------



 



FINAL EXECUTABLE VERSION of OEM Purchase Agreement dated 7-29-03
     IN WITNESS WHEREOF, the parties have caused this Agreement to be signed by
their thereunto duly authorized representatives as of the date first above
written.

              Cardiac Science, Inc.   GE Medical Systems         Information
Technologies, Inc.
 
           
By:
  /s/ RAYMOND W. COHEN   By:   /s/ MICHAEL GENAU
 
            Name: Raymond W. Cohen   Name: Michael Genau Title: President & CEO
  Title: Vice President & General Manager         Cardiology System

 

[ * ]   designates portions of this document that have been omitted pursuant to
a request for confidential treatment filed separately with the commission.

24-